Citation Nr: 1747841	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  12-02 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a kidney disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before a Veterans Law Judge (VLJ) at a July 2015 Board hearing.  A transcript is of record.  In July 2017, the Veteran was notified that the VLJ who held his July 2015 hearing was no longer employed by the Board.  The Veteran did not respond to the offer for another hearing.  38 C.F.R. § 20.717 (2016).

In September 2015, the Board remanded the issue of entitlement to service connection for a kidney disability for additional development.  Additionally, the Board remanded six additional issues (increased rating for chronic left ankle sprain; service connection for right ankle injury residuals; and whether new and material evidence has been received to reopen claims for service connection for right shoulder arthritis, broken middle finger, hypertension, and a cardiovascular disorder) for the RO to issue a statement of the case (SOC) in compliance with Manlincon v. West, 12 Vet. App. 238 (1999).  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  However, since the June 2016 SOC was issued, no VA Form 9 was filed to perfect the Veteran's appeal as to those six issues.  Accordingly, the Board does not have jurisdiction over those issues, and they are no longer on appeal.  38 C.F.R. §§ 20.101, 20.302 (2016).  


FINDING OF FACT

The preponderance of the evidence demonstrates that the Veteran's currently diagnosed chronic kidney disease is not etiologically related to his active duty service.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a kidney disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

Neither the Veteran nor his/her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection 

The Veteran contends that his current chronic kidney disease developed as a result of an injury sustained during service.  In particular, he describes an incident during basic training where he was engaged in training with his drill instructor using a pugil stick, a heavily padded pole-like training weapon used by military personnel for training in rifle and bayonet combat.  See January 2012 web article.  He said that his drill instructor struck him about 15 to 20 times with the pugil stick with "some serious blows to [his] kidney area."  He further contends that no padding or protective gear was used.  He said he was treated during service for muscle spasms.  Since leaving service, the Veteran said that he urinated a little blood and continued to have kidney problems.  The Veteran testified that he received treatment for his kidneys approximately six or seven months following discharge.  No records of such treatment were provided.  See December 2009 Notice of Disagreement, January 2012 VA Form 9, and July 2015 Board hearing transcript.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records document that the Veteran sought treatment for kidney pain in August 1968.  Urinalysis was negative.  The Veteran was diagnosed with a possible muscle spasm.  No further complaints or treatment for any kidney problems were documented.  An April 1971 separation examination showed normal clinical genitourinary system clinical evaluation results.  In a June 1971 statement of medical condition, the Veteran noted that there had been no change in his medical condition since his separation examination.  

During an August 1979 private hospital visit, the Veteran underwent a complete physical.  Laboratory testing results showed that the Veteran had uric acid at 6.2, a catecholamines urinary was normal at 19 with the range being 5 to 150, and a urinalysis was negative.   

The Veteran did not provide any treatment records regarding any kidney complaints or treatment until October 2010.  An October 2010 private treatment record documents that the Veteran had renal insufficiency.  A renal ultrasound revealed left renal cysts and suggested medical renal disease.  

VA treatment records from 2011 to 2016 reflect the Veteran's complaints and treatment for kidney problems.  In April 2011, the Veteran reported having kidney pain intermittently and mostly in the morning.  He attributed his kidney pain to his use of amiodarone for his heart.  Stage III renal failure and chronic kidney disease were diagnosed.  No etiology for his chronic kidney disease was provided.  

In June 2016, the Veteran underwent a VA examination.  The VA examiner noted that the Veteran's treatment plan for his kidney disability did not include taking continuous medication.  Upon objective evaluation, including laboratory testing, the Veteran was diagnosed with chronic renal disease.  Following a review of the Veteran's medical records and consideration of the Veteran's account of his in-service injury, the VA examiner opined that the Veteran's chronic renal disease was less likely than not incurred in or caused by his active duty service.  That determination was based on the VA examiner's findings that during service, there are no records that the Veteran was treated for, or was diagnosed with, any actual kidney condition, that the Veteran's in-service injury due to the pugil stick was more likely than not a case of acute muscle spasm and not an actual kidney problem, and that the Veteran currently had a mild condition of renal impairment, which if it was due to an injury that occurred during basic training in 1968 would be a very slow progressing disease.  Based on all of these considerations, the VA examiner concluded that it was not reasonable to attribute the Veteran's current kidney disability to a contusion in the area of the kidneys by a pugil stick, especially when the Veteran's urinalysis was normal during service and there was no evidence of renal infection or bleeding.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding service connection for a kidney disability is warranted.  

As an initial matter, the evidence establishes that the Veteran has a current diagnosis for chronic kidney disease.  Furthermore, the Veteran's competent account of his in-service injury from being struck with a pugil stick during basic training appears credible as it is not disputed by the other evidence of record.  Indeed, service treatment records in 1968 reflect that the Veteran sought treatment for kidney pain.  The question remains whether the Veteran's current kidney disability is etiologically related to his active duty service.  

On that basis, the Board finds that the June 2016 VA opinion is the most probative evidence of record as to the etiology of the Veteran's current kidney disability.  The opinion was based on a complete medical examination, a thorough review of the Veteran's medical records, consideration of his lay assertions, and conclusions supported by a fully articulated rationale.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board finds that the most persuasive evidence of record shows that the Veteran has a mild form of chronic kidney disease which is less likely than not related to a 1968 in-service injury from a pugil stick.  Overall, the June 2016 VA examiner found no clinical evidence to support a link between the Veteran's current kidney disability and his active duty service.  

Finally, that Board finds that the Veteran has not submitted any competent and credible evidence that his current kidney disability is related to his active duty service.  The Veteran's lay assertions of a causal connection between his current kidney disability and an in-service injury due to being struck with a pugil stick are not sufficient.  Although lay evidence may be competent to establish medical etiology or nexus, the Veteran has not demonstrated that he has the requisite specialized knowledge or training to relate his current kidney disability to his in-service injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, the Board finds that the Veteran's lay assertions are not competent to provide an etiological opinion for his kidney disability, and thus, offer little probative value.

In summary, the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claim for a kidney disability.  Therefore, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a kidney disability is denied.  



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


